Citation Nr: 1532710	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Service connection for tinnitus.

2.  Service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel





INTRODUCTION

The Veteran had active service from September 2007 to October 2008, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which

The issue of service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  With regard to the first Shedden element, the Board notes that as tinnitus is subjective in nature, it can be established by lay testimony.  The Veteran has asserted that he currently suffers from tinnitus.  Therefore, the Board finds that a current tinnitus disability has been reasonably established during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

He essentially asserts his tinnitus is directly related to noise exposure in service.  In support of his claim, he has detailed noise exposure in service and reported having had tinnitus in service.  His service treatment records (STRs) are silent for any complaints, findings, or diagnosis of tinnitus.

The Veteran reported exposure to small arms fire, weapons, and controlled blasts as a Marine Corps Infantryman.  This is consistent with his military occupational specialty (MOS) as a rifleman.  In support of noise exposure, the Veteran submitted a "buddy" statement from J. H. that attests to the fact that the Veteran was exposed to noise from weapons, controlled detonation, and explosions during deployment.  VA treatment records reflect that he reported tinnitus in July 2010, but denied ringing in his ears in November 2008.  However, the Veteran has stated that he denied any disabilities during service for fear of medical discharge.  Keeping this in mind, a notation of complaints of tinnitus was made in VA records during a TBI Assessment dated in July 2010 and a September 2010 occupational therapy record.  

A January 2011 VA examiner opined that the tinnitus was as likely as not a symptom associated with hearing loss.  The Veteran's tinnitus was as least as likely as not caused by or a result of conceded in-service noise exposure.  The examiner's rationale was premised, in part, on the American Tinnitus Association (ATA) reports that noise is "by far the most probable cause of tinnitus which may or may not occur with associated hearing loss."  In an addendum (sought by the RO pointing out the Veteran's inconsistent statements), the VA examiner stated that it was "possible" that he experienced intermittent tinnitus at the time of his Post Deployment Health Assessments, as a possible explanation as to why it was not reported.  And that, due to the conceded noise exposure in combination with conflicting statements from the Veteran regarding the presence/onset of tinnitus, it would be mere speculation to provide a medical opinion as to whether the tinnitus was related to in-service noise exposure.

The Veteran is competent to describe his symptoms of tinnitus, beginning in service and continuing since.  Tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  Therefore, it is a chronic disease and falls within the parameters of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Resolving doubt in the Veteran's favor, the Board finds his statements concerning the onset of his tinnitus in service and continuing since to be credible.  Therefore, the examiner's non opinion because of "mere speculation" based upon the Veteran's inconsistent statements lacks probative value.  Accordingly, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts, in part, that he was exposed to several IED blasts, being caught between two tanks when they opened fire, and sustained several head injuries during service.  The RO denied the Veteran's TBI claim on the basis that he did not have a current diagnosis.  However, the record reflects that he has a diagnosis of a concussion.  

In a January 2011 VA examination, the VA examiner found that based on the information obtained from the Veteran during the interview, as well as neurological examination, that it was his/her opinion that a mild TBI occurred during service.

In a March 2011 addendum (RO requested addendum on March 16, 2011), the same VA examiner opined that the Veteran did not suffer from a TBI during active military service.  It was explained that the subjective reports did not fit with the objective data found in the medical records.  In addition, following examination by the VA mental health examiner, it was also opined that a diagnosis of TBI was not supported by the objective evidence of record.

The medical opinion is inadequate.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  First, the examiner must reconcile the diagnosis of TBI (i.e., concussion) in the VA treatment records and provide a thorough explanation if no diagnosis is found.  A statement, made in a conclusory manner, that "the subjective reports did not fit with the objective data", is not a sufficient explanation.  Although the Veteran has been inconsistent with his statements, he stated he denied he had a TBI in service because he did not want to get medically discharged from service.  (See Form 9).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that have treated him for his service-connected TBI, if any.  Make arrangements to obtain all records that he adequately identifies.

2.  Obtain copies of the Veteran's VA treatment records dated since October 2014 and associate them with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his TBI.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should determine whether the Veteran has a TBI.  In so opining, the examiner should discuss the diagnosis of a concussion (a mild TBI) in the VA treatment records and the Veteran's active VA problem list that includes a diagnosis of TBI and reconcile any conflicting medical diagnosis.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his TBI is related to his military service.

In so opining, the VA examiner should discuss his lay assertions of in-service head injuries and his reason for not reporting such injury in service (i.e., fear of medical discharge).  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the claim on appeal.  If any claim continues to be denied, send the Veteran a supplemental statement of the case and give him time to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


